Citation Nr: 0818955	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to service connection for kidney cancer.

4.  Entitlement to service connection for a skin condition of 
the face.

5.  Entitlement to service connection for scars of the 
stomach and right leg.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of December 2005 and April 2007.  In May 2008, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  

At his hearing, the veteran raised the issue of service 
connection for hearing loss of the right ear.  As his claim 
and appeal for the issue of service connection for hearing 
loss of the left ear (granted in August 2007) was limited to 
the left ear, the issue of service connection for hearing 
loss of the right ear has not been considered by the RO and 
is referred to the RO for appropriate development.   

The issues of service connection for kidney cancer, scars, 
and a skin condition of the face are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Hypertension, first shown years after service, was not 
due to any incident of service including Agent Orange 
exposure during service in Vietnam.

2.  Benign prostatic hypertrophy, first shown after service, 
was not due to any incident of service including Agent Orange 
exposure during service in Vietnam.

 
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1154 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in May 2005, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims.  He was advised of 
the law pertaining to Agent Orange presumptions, and was 
specifically told to inform VA of any doctor who had 
expressed an opinion regarding any condition and Agent Orange 
exposure.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In addition, concerning both issues, in March 2006, the 
veteran was provided information regarding ratings and 
effective dates.  He did not respond with any additional 
information, and therefore the claim was not subsequently 
readjudicated.  However, there is no rating or effective date 
to be assigned as a result of this decision, and the failure 
to provide notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, and no potentially 
relevant post-service medical records have been identified.  
In this regard, he states that hypertension and a benign 
prostate condition were first diagnosed more than one year 
after service, and he has not indicated that any treatment 
provider has suggested that his conditions are due to Agent 
Orange exposure.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no 
competent evidence suggesting that hypertension or benign 
prostatic hypertrophy is due to Agent Orange exposure, nor 
has any such evidence been identified.  There is no competent 
evidence suggesting that either condition is otherwise 
related to service.  Hence, an examination is not warranted. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to establish 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's DD Form 214 discloses that he received the 
Combat Infantryman Badge (CIB) due to combat service in 
Vietnam.  In the case of any veteran who engaged in combat 
with the enemy in active service, there is a relaxed standard 
of proof for combat-related claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
Specifically, if a combat veteran presents satisfactory lay 
or other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  This reduced evidentiary burden relates only to 
the issue of service incurrence, and not to whether the 
veteran has a current disability or whether a current 
disability is linked to the incident in service; those two 
questions require medical evidence.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

Service records show that the veteran served in Vietnam, and 
a veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
Agent Orange exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  In addition, VA has published 
notice, in the Federal Register, of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently in June 2007.  See 72 FR 32395-32407 
(June 12, 2007).  In the most recent Federal Register notice, 
the question of circulatory disorders, to explicitly include 
hypertension, was addressed, and the VA Secretary found that 
the credible evidence against an association between 
herbicide exposure and circulatory disorders outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.  Id., 
at 32405.  

As to a prostate condition, the only prostate disorder for 
which an association with Agent Orange is presumed is 
prostate cancer.  However, this does not preclude direct 
service connection for other conditions based on exposure to 
Agent Orange.  This is particularly important when there is 
an approximate balance of positive and negative evidence in 
an appellant's particular case because a claimant is entitled 
to the benefit of the doubt.  Stefl v. Nicholson, No. 04-2192 
(U.S. Vet. App. Mar. 27, 2007).  However, establishing 
"[a]ctual causation carries a very difficult burden of 
proof."  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In this case, there is no medical evidence linking 
hypertension or a benign prostate condition to service.  The 
medical evidence does not show that either of these 
conditions was present in service or for several years 
thereafter.  The veteran does not contend either condition 
was present in service.  A layman, such as the veteran, is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
A layman, however, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  There is no medical evidence in support of the 
veteran's claims for service connection for hypertension or a 
benign prostate condition, either on a direct basis or as 
secondary to Agent Orange exposure.  Consequently, as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension is denied.

Service connection for benign prostatic hypertophy is denied.


REMAND

As to the remaining issues, the Board finds that further 
development is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  For the issue 
of service connection for kidney cancer, the veteran has 
identified and authorized the release of treatment for this 
condition.  Evidence of record indicates that he had kidney 
cancer "many" years ago.  Thus, while this is not a disease 
presumptively associated with Agent Orange, the possibility 
of service connection on a direct basis remains.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not).    

As to the issue of service connection for scars on the 
abdomen and right leg, on his separation examination, he 
reported a skin condition in those areas during service.  
After service, some scarring in the lower back area was noted 
on a VA examination in June 1977.  He states that he has 
scars, and scars are subject to lay observation.  See Layno, 
supra.  Thus, he should be afforded a VA examination to 
determine whether he has scars resulting from in-service skin 
conditions, or from treatment therefore.  

He should be also afforded a VA examination to determine 
whether he has a skin condition of the face which is related 
to Agent Orange exposure, or to any skin condition shown in 
service.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of treatment for 
kidney cancer from Marymount Hospital, as 
authorized by the veteran in April 2006.

2.  Schedule the veteran for a VA 
dermatology examination, to determine:
*  Whether he has scarring of the right 
leg and/or trunk due to service, including 
due to a skin condition present in 
service, or to treatment therefore, such 
as lancing of eruptions;
*  Whether he has a skin condition of the 
face related to service, including to any 
skin condition shown in service, or to 
Agent Orange exposure.  

The complete rationale for all opinions 
expressed should be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for service 
connection, based all potentially relevant 
theories of entitlement.  If the benefit 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


